WAIVER OF DEFAULT This Waiver of Default (this “Waiver”) is entered into as of December , 2009, by and between St. George Investments, LLC, an Illinois limited liability company (“Lender”), and Radiant Pharmaceuticals, Inc., a Delaware corporation (formerly AMDL, Inc.) (“Borrower”). A.Borrower previously issued to Lender a certain Convertible Promissory Note dated September 15, 2009 (the “Note”). B.Effective October 23, 2009, Borrower and Lender entered into that certain Waiver of Trigger Event (the “Initial Waiver”) pursuant to which Lender agreed to waive the occurrence of a Trigger Event (as defined in the Note) under the Note (the “Initial Trigger Event”) resulting from a decrease below fifty thousand dollars ($50,000.00) in ten-day average daily volume of Borrower’s common stock. C.In consideration of the Initial Waiver, Borrower agreed to issue to Lender 250,000 shares of its common stock, $0.001 par value per share (the “Common Shares”), on or before October 30, 2009 and to register such Common Shares under the Securities Act of 1933, as amended (the “Securities Act”), on or before December 4, 2009. D.Borrower has failed to both issue the Common Shares and register the Common Shares as required by the Initial Waiver. Accordingly, pursuant to Section 3 of the Initial Waiver, Lender’s waiver was deemed withdrawn on October 30, 2009 and the entire balance of the Note became due and payable on or before November 30, 2009. E.Borrower failed to pay the balance of the Note prior to November 30, 2009 and is now in default under the terms of the Note (the “Default”). F.In addition to the Default and the Initial Trigger Event, two additional Trigger Events have occurred (the “New Trigger
